Citation Nr: 1013927	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hand nerve 
damage. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a sleep disorder to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1966 
to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In March 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a low 
back disorder and for a sleep disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO for handling. 


FINDING OF FACT

In March 2010, before the Board promulgated a decision, the 
Veteran appeared at a hearing before the Board and stated 
that he wished to withdraw his appeal regarding service 
connection for right hand nerve damage.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for right hand nerve damage have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2010, before the Board promulgated a decision, the 
Veteran appeared at a hearing before the Board and stated 
that he wished to withdraw his appeal regarding service 
connection for right hand nerve damage.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The March 2010 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. 
§ 20.204(a), (b)(3).  It was done on the record at his Board 
hearing in March 2010.  38 C.F.R. § 20.204(a).  Consequently, 
there remain no allegations of error of fact or law for 
appellate consideration in the appeal of that issue.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The claim for service connection for right hand nerve damage 
is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for a low back disorder.  
His service treatment records show that in December 1966 he 
was treated for low back pain and that in January 1967 he was 
seen after falling down steps and landing on the small of his 
back.  He also complained of back pain in July 1967.  He has 
reported having continuing back pain since service.  VA 
outpatient treatment records show complaints of low back pain 
and a long history of back pain.  Private records show a 
diagnosis of lumbar disc disease in 2005.  The Veteran has 
not been examined by VA to determine the etiology of any low 
back disorder found.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran reported during his March 2010 hearing that he 
was receiving benefits from the Social Security 
Administration (SSA) for disability including his back.  
Accordingly, efforts to obtain SSA records are required, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 
11 Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records when the Veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  

During his March 2010 hearing, the Veteran testified that he 
began receiving treatment from VA beginning in 1990, at the 
facility in Tulsa, Oklahoma and that he had surgery at the VA 
facility in Oklahoma City.  The record reflects that these 
records are not in the file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
should obtain any records of treatment from the noted VA 
facilities since 1990, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

As the Veteran is claiming service connection for a sleep 
disorder secondary to his low back, a determination on that 
issue will be deferred depending completion of the requested 
development.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
SSA records associated with the grant 
of disability benefits to the Veteran 
should be requested.  All records 
obtained pursuant to this request must 
be included in the Veteran's claims 
file.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.  (See, 38 C.F.R. § 
3.159(c)).  

2.  Obtain from the VA facilities noted 
above, (i.e., in Tulsa, Oklahoma in 
Oklahoma City) all outstanding 
pertinent records of evaluation, 
surgery and/or treatment of the 
Veteran, since 1990.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received 
should be associated with the claims 
file.

3.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of his low back 
complaints.  The claims file and a copy 
of this remand must be made available 
to the examiner for review and the 
examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner must offer an opinion, 
with complete rationale as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that 
any currently diagnosed back disorder 
is related to the Veteran's military 
service.  If an opinion cannot be 
rendered without resorting to 
speculation, the examiner must explain 
in detail why it would be speculative 
to respond.  

4.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, 
any additional development deemed 
necessary should be accomplished.  Then 
the claim should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


